Atkinson, J.
1. If a commercial railroad company, owning the land in fee on which its tracks were laid, dedicated to a city in which the land was located a street crossing on the railroad tracks, and if thereafter, by permission of the city authorities, an electric street-car company proceeded to construct, along the street, 'tracks for the operation of street-cars, the commercial railroad company would not be entitled to an injunction against the laying of the street-car tracks on such crossing, on the ground that it interfered with the property of the railroad *727company and the use of its tracks, and rendered the crossing dangerous. Southern Ry. Co. v. Atlanta Ry. Co., 111 Ga. 679 (36 S. E. 873, 51 L. R. A. 125); Brunswick Railroad Co. v. Mayor etc. of Waycross, 88 Ga. 68 (13 S. E. 835). See also Southeast etc. R. Co. v. Evansville etc. Ry. Co., 169 Ind. 339 (82 N. E. 765, 13 L. R. A. (N. S.) 916, and note, 14 Ann. Cas. 214).
April 18, 1913.
Petition for injunction. Before Judge Maddox. Floyd superior court. November 30, 1912.
Copeland, Hamilton & Hutchens and Maddox, McCamy & Shumate, for plaintiff. Dean & Dean and J. M. Hunt, for defendant.
2. There was no abuse of discretion in refusing an interlocutory injunction.

Judgment affirmed.


All the Justices coneur.